
	
		I
		111th CONGRESS
		2d Session
		H. R. 4571
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for an
		  increase in the amount available for reimbursements payable by the Secretary of
		  Veterans Affairs to State approving agencies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 GI Bill Enhancement Act of
			 2010.
		2.Increase in
			 amount available for reimbursements payable by the Secretary of Veterans
			 Affairs to State approving agenciesSection 3674(a)(4) of title 38, United
			 States Code, is amended—
			(1)by striking
			 $19,000,000 and inserting $24,000,000; and
			(2)by adding at the
			 end the following new sentence: For each fiscal year, the Secretary
			 shall adjust the amount designated under this paragraph to account for changes
			 in the cost of living..
			
